Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keane et al. teaches a YIG tuned filter.
Hohenester et al. teaches a YIG filter.
Iwasaki teaches a YIG tuned filter having coupling loops.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach the method of minimizing a center frequency shift and linearity errors encountered in a YIG filter including the specifically claimed combination of 
adjusting a predetermined voltage level to obtain an adjusted voltage level by means of digital to analog converters contained in a structure of the data packages received by the driver circuit, and transmitting the adjusted voltage level to the YIG filter; c) measuring filter characteristics corresponding to the data packages transmitted to the YIG filter in an analyser in a plurality of time periods, to calculate the center frequency shift of the YIG filter, and determining the center frequency shift and the linearity errors; d) recording the filter characteristics measured by the analyser in the test unit, e) recording updated characteristic filter values recorded in calibration tables in the test unit based on the plurality of time periods; f) determining a plurality of control voltage-center frequency regions for the filter characteristics based on the data packages recorded in the test unit and then using the data packages corresponding to a frequency-characteristic, wherein an operator uses the YIG filter at the frequency-characteristic.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843